IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,368 & AP-75,369


EX PARTE JOSE PAULINO CHAVEZ, Applicant





ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
IN CAUSE NUMBERS 874365 & 874366 IN THE 338TH

DISTRICT COURT OF HARRIS COUNTY



 Per curiam.


O P I N I O N



 These are post-conviction applications for writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of aggravated robbery
and aggravated sexual assault on his pleas of guilty.  Punishment was assessed at
imprisonment for thirty-five years.  No appeal was taken from these convictions.
	Applicant contends that his pleas were involuntary because his trial counsel
incorrectly told him that if he were convicted of both offenses in a single trial the judge
could order the sentences to run consecutively.  The trial court has conducted a hearing
and entered findings of fact that counsel gave Applicant incorrect advice on the law
relating to consecutive sentences, and that Applicant would not have pled guilty if
counsel had not incorrectly advised him of the law.  Applicant is entitled to relief.
	Relief is granted.  Applicant's sentences in cause numbers 874365 and 874366 in
the 388th Judicial District Court of Harris County are set aside, and Applicant is remanded
to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.
DELIVERED: April 5, 2006
DO NOT PUBLISH